DETAILED ACTION
Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive. The Office Action rejects claims 1-5, and 9 under 35 U.S.C. 102(a)(1) over U.S. Pub. No. 2014/0168443 (“Aguilar”).  
First, Applicant argues that, “Aguilar’s IMU 607 and wide-angle lens 201 do not correspond to the claimed visual sensor..” (Applicant Remarks at page 6).
In the Non-Final Rejection dated 12/9/2021 (“Non-Final”) at page 2, Examiner stated that the CMOS sensor (reference number 201) teaches the claimed visual sensor.  A CMOS sensor is a visual sensor.  Examiner further stated that the claimed “environmental information” that is acquired by the claimed visual sensor is image data acquired by the CMOS sensor 201.  Image data is “environmental information about an environment of outside of the housing..” because image data can be processed into visual data that a user may view to gain information about the environment outside of the housing of the device.  Examiner did not state in the Non-Final that Aguilar’s IMU 607 and wide angle lens correspond to the claimed visual sensor, but clearly stated that the CMOS sensor 201 anticipates the claimed visual sensor (Non-Final at page 2).  
Second, Applicant argues that Aguilar’s IMU 607, not the wide-angle lenses 201, determine an orientation and direction of the sensor unit 101 and again argues that IMU 607 is not a visual sensor.  (Applicant Remarks at page 6)  
It is not disputed that Aguilar’s IMU 607 determines orientation and direction of the sensor unit.  Said IMU does determine orientation and direction of the sensor unit, and the claim language does not require otherwise: the claim language does not require that the visual sensor determines orientation and direction of the sensor unit, nor does the claim language require that “a position and a posture of the visual sensor” is based on processing of image data or “environmental information” acquired by the visual sensor, or anything of the like.  There is nothing in the claim language that ties “estimating a position and a posture of the visual sensor” to the fact that it must be  performed by the visual sensor or the fact that it must be based on information acquired by the visual sensor (i.e. the claim language does not require that the visual sensor performs said estimating).  
Rather, claim 1 for example requires “a data processor performing: an estimation process of estimating a position and a posture of the visual sensor..” The processor (reference number 901) performs and acquires an estimation of the position and posture of the device 101 by controlling and utilizing an IMU.  Paragraph [0065] of Aguilar teaches that “…the firmware 902 controls and utilizes…devices attached to processor 901” and that “…IMU, etc is controlled and utilized…[by the processor 901].” 
Thus, Aguilar teaches that a data processor 901 performs an estimation of a position and posture by controlling its attached IMU.  The claim does not require an image processor to perform said estimation nor does the claim require a data processor to perform the estimation by utilizing image data or information from the visual sensor.  Nothing in the claim language precludes a data processor such as Aguilar’s 901 processor from performing said estimation by controlling an IMU so that the processor gains the posture and position information.  
	The IMU 607 is not used to teach the visual sensor and the claim language does not require that a visual sensor performs or is even involved in the estimation of a position and a posture of the visual sensor.  The processor, via IMU 607 that is controls,  performs said estimation of a position and posture of the visual sensor.  
	Aguilar teaches that the data processor performs a generating process of generating an external environment three-dimensional data based on the environmental information acquired by the visual sensor.  Paragraph [0079] teaches using the captured image, which is the “environmental information acquired by the visual sensor” to generate 3-D images representing the surrounding environment.  
4.	In view of amendments to claim 1, a new search and consideration were necessitated and a new secondary reference is applied.  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0168443 to Aguilar et al. (“Aguilar”) and further in view of U.S. Pub. No. 2007/0031001 to Hamanaka (“Hamanaka”).
 	Regarding claim 1, Aguilar teaches an environment acquisition system comprising: 
a housing (the housing is pictured in Figures 2, 4); 
a visual sensor accommodated in the housing, the visual sensor being configured to repeatedly acquire environmental information about an environment of outside of the housing in a state where a posture of the housing is not controlled and the housing is not in contact with ground and is not mechanically restrained from the outside; (Figure 2, reference number 201 CMOS sensor, which is a visual sensor that acquires image information of the surrounding environment.  The sensor device is a ball that can be thrown or propelled into space, for example Figure 3 shows that the sensor device may be propelled using reference number 303); and 
a data processor performing 
an estimation process of estimating a position and a posture of the visual sensor (paragraph [0065] teaches that “…the firmware 902 controls and utilizes…devices attached to processor 901” and that “…IMU, etc is controlled and utilized.”  A data processor 901 performs an estimation of a position and posture by controlling its attached IMU), and 
a generation process of generating an external environment three-dimensional data based on the environmental information acquired by the visual sensor or information obtained from the environmental information acquired by the visual sensor (paragraph [0079] teaches using the captured images to generate three-dimensional images representing the surrounding environment), 
an external device, which is external to the housing, (the device taught by Aguilar  is configured such that the camera device senses information at a remote location and transmits image and sensor data of the remote location to a receiver for processing the collected image and sensor data, see paragraph [0004]; pre-processed image data is transmitted to a receiver using wireless communication, see paragraph [0006]; external device 103 is the receiver unit that receives and processes the raw or pre-processed image data, see paragraph [0024]).  While Aguilar teaches using an external device for processing of captured data, Aguilar is silent as to the processing includes a three-dimensional data search that searches for a pre-registered three-dimensional data from the generated external environment three-dimensional data.
Hamanaka teaches searching a plurality of objects for an object in a reference image closest to the input three-dimensional data; an object in the captured input three-dimensional image data is compared to an object from a reference image and the two objects are determined for similarity based on a threshold value (see paragraph [0055]).  Reference images are obtained by sending images of objects pre-stored in a reference image storing unit.  Standard 3-D objects are prestored in the storing unit for comparison (see paragraphs [0002]-[0003] or Figure 25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of modify the teaching of Aguilar with that of Hamanaka to use the remote processing of Aguilar to include 3-D search and comparison with pre-registered 3-D object data so that the system may easily identify image in the captured scene.  
	Regarding claim 2, Aguilar in view of Hamanaka teach the environment acquisition system according to claim 1, wherein the visual sensor can acquire the environmental information in free fall condition of the housing (based on paragraph [0050], the sensor unit 101 captures images while the sensor unit may move in any direction– x, y, or z directions—such that reference points of which direction is up is necessary to give orientation to the captured images and thus free fall is included in the limitless xyz directions; paragraph [0028] further teaches that the image sensor may be thrown or propelled into space during image capture). 
 	Regarding claim 3, Aguilar in view of Hamanaka teach the environment acquisition system according to claim 1, wherein an outer shape of the housing is spherical (paragraph [0042] teaches the sphere casing 401). 
 	Regarding claim 4, Aguilar in view of Hamanaka teach the environment acquisition system according to claim 1, wherein the visual sensor is a camera (paragraph [0078] teaches the system is a camera). 
 	Regarding claim 5, Aguilar in view of Hamanaka teach the environment acquisition system according to claim 1, wherein the data processor is accommodated in the housing (see Figure 4, reference number 402 embedded processor within the spherical housing), and the acquisition of the environmental information by the visual sensor and the processes by the data processor are performed in real time (paragraph [0077] teaches that the processing of the final panorama is in near-real-time). 
	Claim 9 is rejected similarly to claim 1.  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aguilar in view of Hamanaka as applied to claim 1 above, and further in view of U.S. Pat. No. 9,167,228 to Monari et al. (“Monari”).
 	Regarding claim 6, Aguilar in view of Hamanaka teach the environment acquisition system according to claim 1, but are silent on wherein the data processor is located outside of the housing, and the data processor obtains the environmental information acquired by the visual sensor via communication and performs the processes with respect to the environmental information. 
	Monari teaches a ball containing a camera and further teaches that the imagery from the camera is processed by a remote base station to process and broadcast 3D video (see abstract).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Aguilar in view of Hamanaka with that of Monari to substitute the processor within the imaging device with a processor at a base or remote station so that processors with higher capability and speed may be utilized. 
9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aguilar in view of Hamanaka applied to claim 1 above, and further in view of U.S. Pat. No. 9,817,298 to Dhall et al. (“Dhall”).
 	Regarding claim 7, Aguilar in view of Hamanaka teach the environment acquisition system according to claim 1, but are silent on comprising a rotation drive unit which rotates the visual sensor with respect to the housing. 
	Dhall teaches a camera that includes an image sensor, reference number 142, that is able to rotate with respect to the primary housing reference number 104 (see Figure 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Aguilar in view of Hamanaka with that of Dhall so allow the unit to cause rotation of an image sensor with respect to the housing to allow for different angles of image capturing regardless of the orientation of the housing of the device.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697